Name: Council Directive 86/364/EEC of 24 July 1986 relating to proof of compliance of vehicles with Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  technology and technical regulations;  transport policy
 Date Published: 1986-08-07

 Avis juridique important|31986L0364Council Directive 86/364/EEC of 24 July 1986 relating to proof of compliance of vehicles with Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles Official Journal L 221 , 07/08/1986 P. 0048 - 0050 Finnish special edition: Chapter 7 Volume 3 P. 0142 Swedish special edition: Chapter 7 Volume 3 P. 0142 *****COUNCIL DIRECTIVE of 24 July 1986 relating to proof of compliance of vehicles with Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles (86/364/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 85/3/EEC of 19 December 1984 on the weights, dimensions and certain other technical characteristics of certain road vehicles (1), and in particular Article 5 thereof, Having regard to the proposal from the Commission, Whereas Article 5 of Directive 85/3/EEC provides for the adoption, of detailed provisions on proof of compliance of vehicles with the provisions of that Directive; Whereas Council Directive 76/114/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to statutory plates and inscriptions for motor vehicles and their trailers, and their location and method of attachment (2), as amended by Commission Directive 78/507/EEC (3), already provides for such proof of compliance in the form of the manufacturer's plate; whereas that plate must be supplemented by a plate bearing vehicle dimensions also established and attached in accordance with Directive 76/114/EEC; Whereas the form and content of these two plates as well as the provisions of their mutual recognition by Member States as prescribed in those two Directives and in this Directive offer sufficient information and guarantees to the competent authorities for the control of the requirements of Directive 85/3/EEC as regards vehicles at the time of manufacture; Whereas provision should be made that proof of compliance may also be furnished either by a single plate established and attached in accordance with Directive 76/114/EEC and containing the information on the two abovementioned plates, or by a single document issued by the competent authority of the Member State where the vehicle is registered or put into circulation bearing the same headings and information as those appearing on the said plates; Whereas where the vehicle characteristics no longer correspond to those entered on the proof of compliance, the Member State in which the vehicle is registered should take the necessary measures to ensure that the proof of compliance is amended; Whereas it may be useful to show on the abovementioned plate(s) or document the maximum vehicle weights authorized by national legislation in a Member State which differ from those provided for by Directive 85/3/EEC and the technically permissible weights, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall take the necessary measures to ensure that the vehicles referred to in Article 2 of Directive 85/3/EEC and complying with that Directive carry one of the proofs referred to in (a), (b) and (c): (a) a combination of the following two plates: - the 'manufacturer's plate' established and attached in accordance with Directive 76/114/EEC, - the plate relating to dimensions, in accordance with the Annex and established and attached in accordance with Directive 76/114/EEC; (b) a single plate established and attached in accordance with Directive 76/114/EEC and containing the information on the two plates referred to in (a); (c) a single document issued by the competent authorities of the Member State in which the vehicle is registered or put into circulation. Such document shall bear the same headings and information as the plates referred to in (a). It shall be kept in a place easily accessible to inspection and shall be adequately protected. 2. If the characteristics of the vehicle no longer correspond to those indicated on the proof of compliance, the Member State in which the vehicle is registered shall take the necessary steps to ensure that the proof of compliance is altered. 3. The plates and documents referred to in paragraph 1 shall be recognized by the Member States as the proof of vehicle compliance provided for in Article 5 of Directive 85/3/EEC. 4. Vehicles carrying proof of compliance may be subject: - as regards common standards on weights, to random checks, - as regards common standards on dimensions, only to checks where there is a suspicion of non-compliance with Directive 85/3/EEC. Article 2 1. The middle column of the proof of compliance relating to weights shall contain, where appropriate, the Community weight standards applicable to the vehicle in question. As regards vehicles referred to in section 2.2.2 (c) of Annex I of Directive 85/3/EEC, the entry '(44 tonnes)' shall be included in brackets under the maximum authorized weight of the combined vehicle. 2. Each Member State may decide, in respect of any vehicle registered or put into circulation in its territory, that the maximum weights authorized by its national legislation shall be indicated in the proof of compliance in the left-hand column and the technically permissible weights indicated in the right-hand column. Article 3 Member States shall take the measures necessary to comply with this Directive wihin one year at the latest following its notification (1). They shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 24 July 1986. For the Council The President A. CLARK (1) OJ No L 2, 3. 1. 1985, p. 14. (2) OJ No L 24, 30. 1. 1976, p. 1. (3) OJ No L 155, 13. 6. 1978, p. 31. (1) This Directive was notified to the Member States on the 29 July 1986. ANNEX Plate relating to dimensions referred to in Article 1 (1) (a) I. The plate relating to dimensions, as far as possible affixed next to the plate referred to in Directive 76/114/EEC, must contain the following data: 1. Name of the manufacturer (1); 2. Vehicle identification number (1); 3. Length of the motor vehicle, trailer or semi-trailer (L); 4. Width of the motor vehicle, trailer or semi-trailer (W); 5. Data for the measurement of the length of combined vehicles: - the distance (a) between the front of the motor vehicle and the centre of the coupling device (coupling hook or fifth wheel); in the case of a fifth wheel with several coupling points, the minimum and maximum values must be given (amin and amax), - the distance (b) between the centre of the coupling device of the trailer (fifth wheel ring) or of the semi-trailer (kingpin) and the rear of the trailer or of the semi-trailer; in the case of a device with several coupling points, the minimum and maximum values must be given (bmin and bmax). The length of combined vehicles is the length of the motor vehicle and trailer or semi-trailer placed in a straight line behind each other. II. The values given on the proof of compliance shall incorporate exactly the measures carried out directly on the vehicle. (1) These data must not be repeated where the vehicle carries a single plate containing data on both weights and dimensions.